Citation Nr: 1030443	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-09 562	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and 
major depressive disorder.

2.  Entitlement to service connection for liver disease, 
including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) originated 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In November 2005, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) so a 
videoconference hearing could be scheduled before a Veterans Law 
Judge of the Board.  The Veteran had this hearing in April 2006.

Subsequently, in January 2007, the Board issued a decision 
denying the Veteran's claim for service connection for peripheral 
neuropathy, including as due to exposure to Agent Orange.  But 
the Board also temporarily deferred consideration of his claim 
for service connection for liver disease - also predicated on 
the notion he was exposed to Agent Orange, pending the lifting of 
a stay and outcome of the appeal in Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  And as for the remaining claim for service 
connection for PTSD, the Board remanded this claim to the RO via 
the AMC for still further development and consideration.

In January 2009, the Haas stay was lifted by way of Chairman's 
Memorandum 
01-09-03.  The lifting of the stay was predicated on a decision 
by the United States Court of Appeals of the Federal Circuit in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), which upheld the 
validity and VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii).  




FINDINGS OF FACT

1.  It is as likely as not the Veteran's PTSD and associated 
major depressive disorder are the result of traumatic experiences 
during his military service, including especially while stationed 
aboard the USS Aludra off the coast of Vietnam during the Vietnam 
War.

2.  He never set foot on the landmass of Vietnam, however, and 
this ship did not sail along the inland waterways either.  

3.  There is no indication the Veteran had liver disease while in 
the military, within one year of his discharge, or even for many 
ensuing years.

4.  There also is no competent and credible evidence otherwise 
etiologically linking any liver disease to his military service, 
including to his alleged exposure to Agent Orange in Vietnam.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's 
PTSD and secondary major depressive disorder were incurred in 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009); 75 Fed. 
Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)).

2.  The Veteran does not, however, have liver disease due to 
disease or injury incurred in or aggravated by his military 
service or that may be presumed to have been incurred in service, 
including as a result of exposure to herbicides (Agent Orange).  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
underlying merits, providing relevant VA case law, regulations 
and statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2003, 
February, April and May 2004, March 2007 and December 2008.  
These letters, especially in combination, informed him of the 
evidence required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  As 
well, the December 2008 letter also complied with Dingess by 
discussing the downstream disability rating and effective date 
elements of the claims.  And since providing even that most 
recent notice, the AMC has readjudicated the claims in the 


October 2009 SSOC, including considering any additional evidence 
submitted or otherwise obtained in response to even that most 
recent notice, such that the timing defect in the provision of 
that most recent notice is nonprejudicial.  See again Mayfield IV 
and Prickett.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his 
service treatment records (STRs), VA treatment records, 
Social Security Administration (SSA) records, and lay statements 
in support of his claim.  However, and as will be explained, 
there is no competent and credible evidence suggesting he had 
liver disease during service or even for many years after his 
discharge.  Nor is there any suggestion this claimed disorder is 
the result of his alleged exposure to Agent Orange or other 
herbicides in Vietnam.  So the Board is not required to have him 
undergo a VA compensation examination for a medical nexus opinion 
concerning this determinative issue.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  There is only his unsubstantiated lay allegation 
concerning this purported correlation, which, alone, is 
insufficient reason for having him examined for this medical 
nexus opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010); Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

On the other hand, the Veteran was provided a VA compensation 
examination in October 2009 concerning his claim for an acquired 
psychiatric disorder, including PTSD and major depressive 
disorder, and including to determine the etiology of these 
disorders in terms of their potential relationship to his 
military service.  Moreover, in obtaining this medical nexus 
opinion concerning this determinative issue, there was 
substantial compliance with the Board's January 2007 remand 
directives.  See Chest v. Peake, 283 Fed. App. 814 
(Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  And, in 
any event, the Board is granting this claim, not denying it.  
Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and appellate review may proceed 
without prejudicing the Veteran.  

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Including PTSD and Major Depressive 
Disorder

The Veteran alleges he has an acquired psychiatric disorder - 
namely, PTSD and major depressive disorder, because of his 
experiences in Vietnam during the Vietnam War.  Specifically, he 
claims that during his time onboard the USS Aludra he experienced 
instances of friendly fire, all-night grenade explosions and 
exposure to constant gunfire, two typhoons, and witnessed the 
death of Vietnamese civilians, among other stressful experiences 
discussed below.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2009).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  



A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
shown through military citation or other appropriate evidence 
that a Veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence of their actual occurrence, provided the testimony is 
found to be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such cases, no further developmental or corroborative evidence is 
necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).

On the other hand, under prior regulations, if there is no combat 
experience, or if there was a determination that the Veteran 
engaged in combat but the claimed stressor was unrelated to that 
combat, then there needed to be independent evidence 
corroborating the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  His testimony, by itself, could not, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The record instead needed to 
contain service records or other corroborative evidence 
substantiating or verifying his testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD 
did not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  
That is to say, proof of the actual occurrence of a claimed 
stressor could not consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional accepted 
appellant's description of his or her experiences as credible and 
diagnosed appellant as suffering from PTSD did not mean the 
Board, in turn, was required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board was not required to accept an appellant's 
uncorroborated account of his or her active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).

All of that said, however, a stressor need not have been 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 
(2002).

Moreover, very recently, as of July 13, 2010, VA amended its 
rules for adjudicating disability compensation claims for PTSD 
contained at 38 CFR § 3.304(f) to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision 
adds to the types of claims that VA will accept through credible 
lay testimony, alone, as being sufficient to establish the 
occurrence of an in-service stressor without undertaking other 
development to verify the Veteran's account.  VA's specific PTSD 
regulation, § 3.304(f), previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to accept the 
occurrence of the claimed in-service stressor.  VA later amended 
its PTSD regulations to also accept the statements of Veterans 
who are former 
prisoners-of-war (POWs) and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in-service 
stressor if they are consistent with the places, types, and 
circumstances of service.  

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  The regulation 
amendment has no impact on PTSD stressors experienced during 
combat, internment as a POW, or as the result of personal/sexual 
assault.  

Turning now to the facts of this particular case.  A review of 
the record reveals the Veteran has received the required DSM-IV 
diagnosis of PTSD.  Specifically, in a May 2004 letter, a VA 
counseling therapist at the Greenville Vet Center indicated this 
diagnosis of PTSD, which was considered to be associated with one 
or more events from the Veteran's service.  A VA psychiatric 
evaluation at the Columbia VAMC in May 2005 also resulted in this 
diagnosis of PTSD, amongst other mental health-related 
conditions, including depressive disorder (for which it was not 
specified whether these were attributable to the underlying 
PTSD).  But an even more recent October 2009 VA compensation 
examination not only reaffirmed the Veteran has PTSD, but also 
indicated he has an associated major depressive disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (requiring 
consideration of the symptoms from the major depressive disorder, 
since it is a secondary condition, when rating the PTSD).  See 
also 38 C.F.R. § 3.310(a) and (b), permitting secondary service 
connection for disability that is proximately due to, the result 
of, or aggravated by a service-connected condition.



Consequently, the determinative issue is whether the PTSD and 
associated major depressive disorder are attributable to the 
Veteran's military service, and in particular to any of the 
incidents he has cited a especially stressful ("stressors").  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is sufficient confirmation of at least some of the events 
the Veteran alleges occurred during his service to permit 
granting service connection for consequent PTSD and the 
associated major depressive disorder.  He was stationed aboard 
the USS Aludra (AF-55) from March 1967 to November 1969.  And the 
events in question include mistaken "friendly fire" from the 
USS New Jersey off the Vietnam coast in 1968 and witnessing a 
January 1968 incident in which U.S. soldiers were mistakenly 
bombed by U.S. military jets on the beach at Hue, South Vietnam.  
He also says that, in February 1968, his ship, the USS Aludra, 
was sent to Korea in response to the North Korean attack on the 
USS Pueblo.  All of those events, he says, were very stressful 
and potentially life threatening.  Other alleged incidents 
include one or more instances of witnessing the death of 
Vietnamese civilians who had been in waterborne vessels in the 
path of the ship.  He also states that, while stationed aboard 
the USS Aludra, he was given the detail assignment to assist with 
the recovery of the body of an individual from an elevator shaft 
on board the ship.

Still other claimed incidents include having traveled through 
typhoons in the open seas around Japan and Kaoshung, Taiwan, 
lasting seven to ten days.  Furthermore, he claims that he 
witnessed all-night grenade explosions while docked in the DaNang 
harbor, which were intended to ward off underwater swimmers; 
observed the spraying of chemicals by aircraft that led to the 
destruction of foliage around the Mekong Delta; and the almost 
mistaken attack by U.S. bomber aircraft against his ship, which 
was averted when he got the attention of the signalman on duty.

Further, according to the testimony during his April 2006 
videoconference hearing, the USS Aludra was a refrigerated cargo 
ship, with the primary mission of underway replenishment (i.e., 
resupplying ships at sea).

The Veteran's military occupational specialty (MOS) was radar 
operator, so consistent with the type of service alleged.  The 
Board also finds credible his assertions that the USS Aludra was 
stationed off the coast of Vietnam between 1965 and 1969, albeit 
not also in or along the inland waterways.  
See http://www.history.navy.mil/danfs/index.html, the Dictionary 
of American Fighting Ships, enabling the user to research the 
history of a specified naval vessel.

Therefore, considering the most recent revisions to the governing 
VA regulation, 38 C.F.R. § 3.304, the Board finds the criteria 
are met to grant service connection for PTSD.  As required, a 
determination was made in October 2009 by a VA licensed clinical 
psychologist that it is at least as likely as not, based on his 
review of the information, the Veteran has PTSD (primary 
diagnosis) and major depressive disorder (secondary diagnosis) 
due to his service in Vietnam, specifically referring to the 
alleged events aboard the USS Aludra.  So based on this favorable 
medical nexus opinion, which is not refuted, and with resolution 
of this doubt in the Veteran's favor, the Board must grant his 
claim for service connection for PTSD and major depressive 
disorder.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (indicating that an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or obvious 
etiology).



III.  Entitlement to Service Connection for Liver Disease, 
Including due to Exposure to Agent Orange in Vietnam

The Veteran, who served on active duty in the U.S. Navy from 
November 1966 to November 1969, additionally contends he has 
liver disease that may have been caused by his exposure to Agent 
Orange while serving aboard the USS Aludra when it was stationed 
off the coast of Vietnam.  Unfortunately, however, 
after reviewing the relevant evidence of record, the Board finds 
that the preponderance of the evidence is against this claim, so 
it must be denied.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, such 
as the dioxin in Agent Orange, unless there is affirmative 
evidence to establish that he or she was not exposed to any such 
agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
This presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).



"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's 
General Counsel held that service on a deep-water naval vessel 
off the shores of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, may not be considered 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A).  And, as already alluded to, the Federal Circuit 
Court since has clarified that service in the Republic of Vietnam 
requires service on the landmass of Vietnam or inland waterways.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The following diseases are associated with herbicide exposure for 
purposes of this presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II Diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two things.  First, a Veteran must 
show that he served in the Republic of Vietnam during the Vietnam 
War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the Veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  However, even if a Veteran is found not 
entitled to a regulatory presumption of service connection, the 
claim must still be reviewed to determine whether service 
connection may be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994); McCartt v. West, 12 Vet. 
App. 164, 167 (1999).



Here, though, the Veteran has failed to establish that his 
service aboard the USS Aludra ever involved duty or visitation on 
the landmass of Vietnam or inland waterways, rather than just off 
the coast on this vessel.

But even more fundamental than this, the circumstances of his 
service, it is questionable whether he even has the claimed liver 
disease.  Concerning this, the only indication that he may have 
liver disease is from the report of his August 2002 Agent Orange 
Registry letter he received stating that his labs showed "one 
mildly elevated liver test."  He was informed that he should 
follow up with his primary care doctor concerning this result.  
But there is no indication in the claims file that he followed up 
with his primary care physician or anyone else for that matter, 
or that he has since received a diagnosis of liver disease.  
His VA outpatient treatment records from the Columbia VAMC and 
Greenville Outpatient Treatment Clinic from May 1997 to July 2009 
do not contain any indication of liver disease, including in the 
way of this diagnosis.  Moreover, his STRs fail to indicate that 
he had liver disease while in the military, and there equally is 
no objective clinical indication of this disease within one year 
of his discharge from service, or, indeed, even for many ensuing 
years.

The one mildly elevated liver test result that was reported in 
the August 2002 letter following his Agent Orange Registry 
Examination is not, in and of itself, tantamount to concluding he 
has liver disease.  Similar diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and not, in and of themselves, ratable disabilities for 
VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 
1996).



However, even assuming for the sake of argument the Veteran has 
the required current diagnosis of liver disease, his claim still 
fails because there is no competent and credible evidence 
etiologically linking this disease to his military service - 
and, in particular, to exposure to Agent Orange in Vietnam.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

First, concerning entitlement to service connection on a 
presumptive basis, the Veteran's service personnel records 
indicate he served aboard the USS Aludra from March 1967 to 
November 1969, which was stationed in the waters off the coast of 
Vietnam.  And, as mentioned above in connection with his claim 
for PTSD, the Veteran alleges this ship docked in the DaNang 
harbor and that he disembarked, so actually set foot on the 
landmass of Vietnam.  But this allegation remains 
unsubstantiated.  See again 
http://www.history.navy.mil/danfs/index.html, the Dictionary of 
American Fighting Ships, enabling the user to research the 
history of a specified naval vessel.  This site provides useful 
information in attempting to determine whether a vessel had 
"brown water" service in the inland waterways in the Republic of 
Vietnam or was a "blue water" vessel that docked in Vietnam, 
although it does not appear the listings are all-inclusive.  
Nevertheless, here, the Veteran's records do not show that he 
ever disembarked in Vietnam during his tour.  The Board realizes 
he was awarded the Vietnam Service Medal (VSM) and four bronze 
stars, but the VSM was awarded to all members of the Armed Forces 
of the United States serving in Vietnam and the contiguous waters 
or airspace thereover, as well as for those who served in 
Thailand, Laos or Cambodia while serving in direct support of 
operations in Vietnam.  See Manual of Military Decorations and 
Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  Therefore, his receipt of the VSM, even in 
combination with his bronze stars, while certainly commendable in 
their own right, are not indicative of his actual service on the 
landmass of Vietnam or inland waterways.  See Haas, 525 F.3d at 
1168.  

Moreover, even if the Veteran stepped off the USS Aludra in 
DaNang, as he claims, in order for him to be entitled to 
presumptive service connection on the basis of that presumed 
Agent Orange exposure, the record must also establish that he has 
a disease to which this presumption applies.  Further, this 
specific disorder must manifest to a compensable degree of at 
least 10-percent disabling within a specified time following that 
last exposure to Agent Orange.  See 38 U.S.C.A. § 1116(a); 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Unfortunately, liver 
disease is not on the list of presumptive conditions associated 
with exposure to Agent Orange or other herbicides.  See Notice, 
68 Fed. Reg. 27630-27641 (2003).  He must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e), and he 
clearly is not.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  Therefore, it cannot be presumed he has consequent liver 
disease.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Concerning in-service incurrence, the Veteran's STRs are 
completely unremarkable for any relevant complaints, treatment, 
or diagnosis of liver disease.  Further, his November 1969 
military separation examination was equally unremarkable for any 
indication of this condition or attendant symptoms.  So there is 
no objective indication of liver disease while he was in service.  
His military service ended in November 1969, the same month as 
that separation examination.  This is probative evidence against 
the notion he has liver disease as a direct result of disease or 
injury incurred in or aggravated by his military service.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

The Veteran also has failed to provide any objective indication 
of liver disease until the August 2002 Agent Orange registry 
letter (suggestive, but not definitive, of this claimed 
condition), so for more than three decades after his military 
service ended.  The lapse of so many years after his separation 
from service and the first documented suggestion of this claimed 
disorder is other probative evidence to be considered in 
determining whether this claimed disability may be traced back to 
his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Also, because there is no indication of liver disease within one 
year of his discharge, the Board may not otherwise presume it was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Of equal or even greater significance, there simply is no medical 
evidence of record etiologically linking liver disease to the 
Veteran's military service.  As previously mentioned, his 
outpatient treatment records from May 1997 to July 2009 are 
completely unremarkable regarding any complaints or treatment 
referable to his liver.  Interestingly, his June 2007 VA 
treatment records note a history of alcohol dependence.  
Disability resulting from alcohol abuse, since it is willful 
misconduct, generally cannot be service connected.  See 38 
U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  
VA's General Counsel has confirmed that direct service connection 
for disability that is a result of a claimant's abuse of alcohol 
or drugs is precluded for purposes of all VA benefits for a 
claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-
99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit 
Court held that compensation could not be awarded pursuant to 38 
U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary 
alcohol/drug abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol/drug 
abuse during service.  Id., at 1376.  However, the Federal 
Circuit Court further held that there can be service connection 
for compensation for an alcohol/drug abuse disability acquired as 
secondary to, or as a symptom of, a non-willful misconduct, 
service-connected disability.  But in further clarifying this, 
the Federal Circuit Court explained that Veterans may only 
recover if they can "adequately establish that their alcohol or 
drug abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Id., at 1381.  An award of 
compensation on such a basis would only result "where there is 
clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a Veteran's primary 
service-connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.

Here, in this decision, the Board has granted service connection 
for PTSD.  But there is no indication the Veteran's alcohol 
dependence is an attendant symptom associated with the PTSD.  
Rather, as mentioned, his history is suggestive of his alcohol 
dependence instead being a factor in his elevated liver test 
reading.  So, if indeed true, service connection for any 
consequent liver disease (e.g., cirrhosis) would be expressly 
precluded as a matter of law.

But aside from this, the Veteran's VA treatment records do not 
contain the required medical nexus opinion concerning the 
etiology of any liver disease he might have, to in turn relate or 
attribute it to his military service.  And absent this supporting 
medical nexus evidence, service connection is not warranted in 
any circumstance.  During his April 2006 videoconference hearing, 
the Veteran testified that he did not recall having symptoms of 
liver disease while in service, and that it was only the result 
of his Agent Orange registry examination that prompted him to 
file for service connection.  There are no other statements 
concerning this claim submitted by him.  His lay assertions that 
his liver disease (again, even assuming he has it) is related to 
his military service are acknowledged and the Board recognizes 
that a Veteran is competent, even as a layman, to describe 
symptoms he has experienced, whether in service or during the 
many years since his discharge.  However, as is the case here, he 
is not competent to attribute liver disease to his military 
service.  This is a medical, not lay, determination.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence, but also 
indicating the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence, against the other evidence of record).  
See also 38 C.F.R. § 3.159(a)(2); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009);  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

The Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Thus, the Board rejects the Veteran's unsubstantiated lay 
contentions because the other evidence in the file shows his 
liver disease, if it exists, first manifested more than three 
decades after service, as it is not noted at all in his post-
service VA outpatient treatment records, except for the Agent 
Orange Registry letter from August 2002. 

Accordingly, for these reasons and bases discussed, the 
preponderance of the evidence is against this claim, so it must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for PTSD with secondary major 
depressive disorder is granted.

However, the claim for service connection for liver disease is 
denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


